                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                1:20-CV-00063-MOC

 ROBERTA NICHOLS,                               )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )
                                                       ORDER
                                                )
 NANCY A. BERRYHILL,                            )
 Acting Commissioner of Social Security,        )
                                                )
        Defendant.                              )


       THIS MATTER is before the court on plaintiff’s Consent Motion for Fees Under the

Equal Access to Justice Act (#15). Plaintiff filed a timely Motion for Fees under the Equal Access

to Justice Act, 28 U.S.C. § 2412, on November 30, 2020, in the amount of $2500.00. This fee

reflects a compromised settlement between Plaintiff and Defendant in reference to Plaintiff’s

request for attorney fees under the EAJA and does not constitute an admission of liability on the

part of Defendant. The court finds the proposed fee to be reasonable.

                                           ORDER

       IT IS, THEREFORE, ORDERED that the Motion for Fees Under the Equal Access to

Justice Act (#15) is GRANTED. The United States Social Security Administration shall pay

attorney’s fees in the amount of $2500.00 in full satisfaction of any and all attorney’s fee claims

Plaintiff may have in this case under EAJA. Pursuant to the United States Supreme Court’s ruling

in Astrue v. Ratliff, 130 S. Ct. 2521 (2010), these attorney’s fees are payable to Plaintiff as the

prevailing party, and are subject to offset through the Treasury Department’s Offset Program to

satisfy any pre-existing debt Plaintiff may owe to the government. If, subsequent to the entry of

the Court’s EAJA Order, the Commissioner determines that Plaintiff owes no debt to the




         Case 1:20-cv-00063-MOC Document 16 Filed 12/10/20 Page 1 of 2
government that would subject this award of attorney fees to offset, the Commissioner may honor

Plaintiff’s signed assignment of EAJA fees providing for payment of the subject fees to Plaintiff’s

counsel, rather than to Plaintiff. If, however, the Commissioner discovers that Plaintiff owes the

government any debt subject to offset, the Commissioner shall pay any attorney fees remaining

after such offset to Plaintiff, rather than to counsel.


                                               Signed: December 10, 2020




                                                   2

          Case 1:20-cv-00063-MOC Document 16 Filed 12/10/20 Page 2 of 2
